DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 5, 11-12, 14, and 17 have been amended.
Claim 18 have been cancelled.
Claim 21 have been added.
Applicant amendment to claim 12 overcomes the claim 12 objection.
Applicant submitted a Terminal Disclaimer; therefore, the double patenting rejection is withdrawn.
Applicant amendments to claim 14 overcomes the 112(b) rejection and the claim is no longer interpreted under 112(f).
Response to Arguments
Applicant argues that claim 1 should be interpreted under 112(f) because it contains “step for” expression.
Examiner respectfully disagree. The three-prong test requires three components: a means or generic placeholder coupled to a functional language, which is not modified by sufficient structure, material, or acts to perform the function. In the case of claims 1-4, there is no generic placeholder that is being coupled to the functional language in any limitation. The “step for” language in claim 1 does not invoke 112(f) interpretation because the “step for” language is part of the functional language and is not itself a means or generic placeholder. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012. 

Claim 1, Hunt teaches: In a digital medium environment for collecting and analyzing analytics data about network communications, a method for generating digital attribution reports in real time comprising: 
performing a step for storing touchpoint data in an analytics database in a manner that supports query-time analytics dimension modeling (par.0023, wherein analytic data set is stored in a partition within a portioned database, where the partition is associated with a data characteristic of the analytic data set. Par. 0014 and 0127, wherein the analytic data set include customer behaviors/actions, which is touchpoints data according to par.0033 of the instant specification).
receiving a query to generate a digital attribution report for a user-specified dimension [based on an attribution model] (par.0013, 0016, 0020, submitting query for analytic purpose. Par.0024, the user selects at least one dimension on which user wants to make a projection from the analytic data set. Par.0195, 0251, generation of reports and analyses on demand).  and 
performing, in real time in response to the query, a step for generating the digital attribution report for the user-specified dimension [using the attribution model] based on touchpoint data stored in the analytics database (par.0301, the user selects point along the flexible dimension and see the resulting sales aggregations in real time. Queries are applied in real time to the fact table or an aggregation. Page, on-demand reports. Par.1079. the unified reporting may accelerate analytics work using rapid bulk data extracts).
Hunt does not explicitly teach: attribution model.
On the other hand, Shah teaches: attribution model (par.0123 and Fig. 16, par.0136, attribution model is used in attribution analysis).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the attribution model of Shah to the data analysis of Hunt to produce an expected result of generating attribution report using attribution model. The modification would be obvious because one of ordinary skill in the art would be motivated to better manage internet advertising (Shah, par.0008).

Claim 2, the combination of Hunt and Shah teaches the method of claim 1. Hunt further teaches: wherein the user-specified dimension comprises a dimension other than distribution channels (par.0011, 0016, data set is associated with multiple dimensions. Par.0024, user selects at least one dimension. Par.0132, dimensions relating to products sold).

Claim 3, the combination of Hunt and Shah teaches the method of claim 2. Hunt further teaches: wherein the user-specified dimension comprises at least one of internal campaigns, product finding methods, internal search terms, pages, page types, products, product types, or product brands (par.0132, dimensions include: products types, categories, brands, UPC codes, SKUs).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Yadagiri et al. (US 2017/0213237 A1) published on Jul. 27, 2007.

Claim 4, the combination of Hunt and Shah teaches the method of claim 1. The combination does not explicitly teach: wherein the attribution model comprises a user-specified attribution model.
On the other hand, Yadagiri teaches: wherein the attribution model comprises a user-specified attribution model (at least par.0015, 0037, 0050, and 0058, the attribution model is selected by a marketer).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user selected attribution model of Yadagiri to the data analysis of Hunt to produce an expected result of user specified attribution model. The modification would be obvious because one of ordinary skill in the art would be motivated to select the most appropriate attribution model (Yadagiri, par.0009).

s 5, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010. 

Claim 5, Hunt teaches: A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
store touchpoint data in an analytics database comprising an aggregator and a plurality of nodes, [wherein each node corresponds to a given user and stores touchpoint data associated with the given user] (par.0023, analytic data is stored in portioned database, a plurality of slave nodes each associated with partition of the database. Par.0495, each of the plurality of the slave nodes is associated with a partition of the partitioned database. The master processing node is the aggregator)
 receive a query to generate a digital attribution report for a user-specified dimension [based on an attribution model] (par.0013, 0016, 0020, submitting query for analytic purpose. Par.0024, the user selects at least one dimension on which user wants to make a projection from the analytic data set. Par.0195, 0251, generation of reports and analyses on demand).  
in response to receiving the query and in real time:
 retrieve, using the nodes of the plurality of nodes, subsets of touchpoint data corresponding to the user-specified dimension [in accordance with the attribution model] (par.0158, retrieving data in response to a query from the appropriate database. Par.0493, reading data from the portioned database by the assigned slave node).
combine, using the aggregator, the subsets of touchpoint data corresponding to the user-specified dimension in accordance with the attribution model (par.0494, selecting a plurality of datasets and selecting an unknown venue “dimension” for which projection is sought. combining a partial model result from each of a plurality of slave nodes into a master model result, wherein the master model result generates a model based on a shared attribute of the plurality of known venues and the known venue 4218. Par. 0496, combining the partial projection results from each of the plurality of salve nodes by the master processing node into a master projection result).
 generate the digital attribution report using the combined subsets of touchpoint data (par.0130, generating calculations and projections based on the query. Par.0150, generating an analytical result. Par.0306, facts about products may be collected and indexed in preparation for report generation. Par.0494, projecting a modeled outcome for the unknown venue based on a factor derived from the model 4220).  and 
provide the digital attribution report for display (par.1097, the published or on-demand reports displayed to the user).
Hunt does not explicitly teach: attribution model.
On the other hand, Shah teaches: attribution model (par.0123 and Fig. 16, par.0136, attribution model is used in attribution analysis).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the attribution model of Shah to the data analysis of Hunt to produce an expected result of generating attribution report using attribution model. The modification would be obvious because one of ordinary skill in the art would be motivated to better manage internet advertising (Shah, par.0008).
The combination of Hunt and Shad does not explicitly teach: wherein each node corresponds to a given user and stores touchpoint data associated with the given user.
On the other hand, Gruenhagen teaches: wherein each node corresponds to a given user and storing the data within a node comprises utilizing a processing unit of the node to store a user ID and touchpoint data associated with the given user within a data storage unit of the node (par.0015, user web-browsed data is stored in association with a user identifier that identifies the user or user device. Par.0016, the web-browsed data is stored in a data store in association with the user. Fig. 2, the data store is a component of the user device. Par.0033, data store 232 store users browsing activities).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user identifier and device of Gruenhagen to the data analysis of Hunt to produce an expected result of each node corresponds to a given user and storing the data within a node comprises utilizing a processing unit of the node to store a user ID and touchpoint data associated with the given user within a data storage unit of the node. The modification would be obvious because one of ordinary skill in the art would be motivated to provide targeted website recommendation for specific user.

Claim 10, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. Hunt further teaches: wherein the instructions, when executed by the at least one processor, cause the computing device to, retrieve, using the nodes of the plurality of nodes, the subsets of touchpoint data corresponding to the user-specified dimension in accordance with the attribution model by filtering, at each node, a subset of touchpoints for a corresponding user that correspond to the user-specified dimension in accordance with the attribution model (par.0552, query the analytic platform using the associated dimension as a data filter).

Claim 21, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. Gruenhagen further teaches: wherein utilizing the processing unit of the node to store the user ID associated with the given user within the data storage unit of the node comprises utilizing the processing unit of the node to store at least one of a name of the given user or an (par.0034, wherein the user identifier is an IP address or login name).


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010, further in view of Hsiao et al. (US 2011/0302025 A1) published on Dec. 8, 2011.

Claim 6, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. The combination does not teach: wherein the query to generate the digital attribution report for the user-specified dimension based on the attribution model comprises a user-specified event, and the subsets of touchpoint data corresponding to the user-specified dimension retrieved in accordance with the attribution model comprise one or more touchpoints called for by the attribution model based on the user-specified event.
On the other hand, Hsiao teaches: wherein the query to generate the digital attribution report for the user-specified dimension based on the attribution model comprises a user-specified event (par.0188, each advertiser can specify its own set of conversion types the user actions that constitute a conversion for each conversion type. The user can request presentation of a path length report that specifies path length measures for purchase conversion or other types of conversions. See also par. 0397, par.0450, par. 0460), and the subsets of touchpoint data corresponding to the user-specified dimension retrieved in accordance with the attribution model comprise one or more touchpoints called for by the attribution model based on the user-specified event (at least par.0460, wherein  the data processing pipeline 1000 extracts or obtain the raw user data for individual user interaction events from data logs. all information related to a conversion can be easily and efficiently extracted and processed to generate reports).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the conversion types of Hsiao to the data analysis of Hunt to produce an expected result of extracting data based on user specified type. The modification would be obvious because one of ordinary skill in the art would be motivated to allow the advertiser to manage advertisements (Hsiao, par.0005).

Claim 7, the combination of Hunt, Shah, Gruenhagen and Hsiao teaches the non-transitory computer readable storage medium of claim 6. Hsia further teaches: wherein the user-specified event is an event other than orders or revenue (par.0043, the event could be downloading white paper, navigating a website, viewing web pages, registering on web site).

Claim 8, the combination of Hunt, Shah, Gruenhagen and Hsiao teaches the non-transitory computer readable storage medium of claim 6. Hsia further teaches: wherein the user-specified event comprises one of custom events, units, visits, cart additions, or cart removals (par.0043. navigating website is a visit. Par.0448, user interactions includes page views).


Claims 9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010, further in view of Chater et al. (US 2016/0042388 A1) published on Feb. 11, 2016.

Claim 9, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. The combination does not explicitly teach: wherein an instance of touchpoint data comprises an indication of a touchpoint and a timestamp associated with the touchpoint, and the instructions, when executed by the at least one processor, cause the computing device to store the touchpoint data in the analytics database by storing, in each node, instances of touchpoint data chronologically based on the timestamp associated with each touchpoint of a corresponding user.
On the other hand, Chater teaches: wherein an instance of touchpoint data comprises an indication of a touchpoint and a timestamp associated with the touchpoint (par.0013, click events are associated with timestamps) and the instructions, when executed by the at least one processor, cause the computing device to store the touchpoint data in the analytics database by storing, in each node, instances of touchpoint data chronologically based on the timestamp associated with each touchpoint of a corresponding user (par.0195, click data is stored chronologically in one or more databases).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the timestamps of Chater to the data analysis of Hunt to produce an expected result of storing data chronologically. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze data based on the position of click data on time line (e.g first click, last click).


Claim 14, Hunt teaches: A system comprising: 
a memory component comprising:
 an aggregator (Fig. 37, aggregating data)
and a plurality of nodes (par.0023), 
(Fig. 89, analytic server).
and at least one non-transitory computer readable storage medium comprising instructions that, when executed by the at least one server (par.0324, the analytic server supports configurable in-memory processing), cause the system to: 
receive a query to generate a digital attribution report for a user-specified dimension [based on an attribution model] (par.0013, 0016, 0020, submitting query for analytic purpose. Par.0024, the user selects at least one dimension on which user wants to make a projection from the analytic data set. Par.0195, 0251, generation of reports and analyses on demand).  
and in response to receiving the query and in real time: 
send, to the plurality of nodes, a request for touchpoint data corresponding to the user-specified dimension based on the attribution model (par.0158, retrieving data in response to a query from the appropriate database. Par.0493, reading data from the portioned database by the assigned slave node).
use the attribution model, at the plurality of nodes, to identify subsets of touchpoint data corresponding to the user-specified dimension to send to the aggregator (par.0158, retrieving data in response to a query from the appropriate database. Par.0493, reading data from the partitioned database by the assigned slave node).
 combine, at the aggregator, the subsets of touchpoint data corresponding to the user-specified dimension from the plurality of nodes (par.0494, selecting a plurality of datasets and selecting an unknown venue “dimension” for which projection is sought. combining a partial model result from each of a plurality of slave nodes into a master model result, wherein the master model result generates a model based on a shared attribute of the plurality of known venues and the known venue 4218. Par. 0496, combining the partial projection results from each of the plurality of salve nodes by the master processing node into a master projection result).
generate the digital attribution report based on the combined subsets of touchpoint data (par.0130, generating calculations and projections based on the query. Par.0150, generating an analytical result. Par.0306, facts about products may be collected and indexed in preparation for report generation. Par.0494, projecting a modeled outcome for the unknown venue based on a factor derived from the model 4220).  
 and provide the digital attribution report for display on a client device (par.1097, the published or on-demand reports displayed to the user).
Hunt does not explicitly teach: attribution model.
On the other hand, Shah teaches: attribution model (par.0123 and Fig. 16, par.0136, attribution model is used in attribution analysis).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the attribution model of Shah to the data analysis of Hunt to produce an expected result of generating attribution report using attribution model. The modification would be obvious because one of ordinary skill in the art would be motivated to better manage internet advertising (Shah, par.0008).
The combination of Hunt and Shad does not explicitly teach: wherein each node comprises a data storage unit and a processing unit that stores touchpoint data associated with a corresponding user within the data storage unit and stores a user ID of the corresponding user within the data storage unit.
On the other hand, Gruenhagen teaches: wherein each node comprises a data storage unit and a processing unit that stores touchpoint data associated with a corresponding user within the data storage unit and stores a user ID of the corresponding user within the data storage unit (par.0015, user web-browsed data is stored in association with a user identifier that identifies the user or user device. Par.0016, the web-browsed data is stored in a data store in association with the user. Fig. 2, the data store is a component of the user device. Par.0033, data store 232 store users browsing activities).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the user identifier and device of Gruenhagen to the data analysis of Hunt to produce an expected result of each node corresponds to a given user and storing the data within a node comprises utilizing a processing unit of the node to store a user ID and touchpoint data associated with the given user within a data storage unit of the node. The modification would be obvious because one of ordinary skill in the art would be motivated to provide targeted website recommendation for specific user.
The combination of Hunt, Shah and Gruenhagen does not explicitly teach: chronologically stores touchpoint.
On the other hand, Chater teaches: chronologically stores touchpoint (par.0013, click events are associated with timestamps .par.0195, click data is stored chronologically in one or more databases).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the timestamps of 

Claim 15, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 14. Chater further teaches: wherein an instance of touchpoint data comprises an indication of a touchpoint and a timestamp associated with the touchpoint par.0013, click events are associated with timestamps), and further comprising instructions that, when executed by the at least one server, cause the system to store, in each node, instances of touchpoint data chronologically based on the timestamp par.0195, click data is stored chronologically in one or more databases).

Claim 16, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 14. Hunt further teaches: wherein the instructions, when executed by the at least one server, cause the system to use the attribution model, at the plurality of nodes, to identify subsets of touchpoint data corresponding to the user-specified dimension to send to the aggregator by filtering, at each node, a subset of touchpoints for the corresponding user that correspond to the user-specified dimension in accordance with the attribution model (par.0552, query the analytic platform using the associated dimension as a data filter).

Claim 17, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 14. Hunt further teaches: wherein filtering, at each node, the subset of touchpoints for the corresponding user that correspond to the user-specified dimension in accordance with the attribution model comprises: filtering, at each node, to exclude instances of touchpoint data that do not correspond to the user-specified dimension (par.0552, query the analytic platform using the associated dimension as a data filter).
and analyzing instances of touchpoint data remaining after the filtering in accordance with the attribution model (par.0552, filtering data by dimension to analyze data within the retailer table and the manufacturing data table).

Claim 18, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 17. Hunt further teaches: wherein analyzing the instances of touchpoint data remaining after the filtering in accordance with the attribution model comprises identifying one or more touchpoints called (par.0158, the analytic server retrieves data in response query from the appropriate database).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010, further in view of Taylor et al. (US 9,697,316 B1) published on Jul. 4, 2017.

Claim 11, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. The combination does not explicitly teach: wherein the analytics database further comprises a plurality of intermediate aggregators, wherein each intermediate aggregator is associated with, and aggregates data from, a different subset of the nodes of the plurality of nodes.
On the other hand, Taylor teaches: wherein the analytics database further comprises a plurality of intermediate aggregators, wherein each intermediate aggregator is associated with, and aggregates data from, a different subset of the nodes of the plurality of nodes (Fig. 1 “180” and col 3 lines 64-67 trough col 4 lines 1-5, plurality of aggregators that aggregates performance data received from performance monitor).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data aggregators of Taylor to the data analysis of Hunt to produce an expected result of using multiple intermediate aggregators to aggregate data from different nodes. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently collect data from plurality of sources.

Claim 12, the combination of Hunt, Shah, Gruenhagen and Taylor teaches the non-transitory computer readable storage medium of claim 11. Taylor further teaches: further comprising instructions that, when executed by the at least one processor, cause the computing device to aggregate, using each intermediate aggregator, the subsets of touchpoint data from the subset of nodes corresponding to each intermediate aggregator to generate sets of aggregated touchpoint data (Fig. 1 “180” and col 3 lines 64-67 trough col 4 lines 1-5, plurality of aggregators that aggregates performance data received from performance monitor).
 wherein the instructions, when executed by the at least one processor, cause the computing device to combine, using the aggregator, the subsets of touchpoint data by combining the sets of aggregated touchpoint data from the plurality of intermediate aggregators. (Fig. 1 “180” and col 4 lines 35-40, col 6 lines 3-20, aggregator 190 aggregates the data from the aggregators 180).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010, further in view of Sinha et al. (US 2016/0098735 A1) published on Apr. 7, 2016.

Claim 13, the combination of Hunt, Shah and Gruenhagen teaches the non-transitory computer readable storage medium of claim 5. The references as combined in claim 5 teaches all the limitations of claim 13 in the same analogy except for using a second attribution model and displaying the second report simultaneously with report.
On the other hand, Sinha teaches: using a second attribution model and displaying the second report simultaneously with report (par.0041 and Fig. 3A-B, wherein two bar charts (reports) are generated with two different attribution models and displayed side by side on user interface).
.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2008/028889 A1) in view of Shah et al. (US 2012/0046996 A1) published on Feb. 23, 2012, further in view of Gruenhagen et al. (US 2010/0131441 A1) published on May 27, 2010, further in view of Chater et al. (US 2016/0042388 A1) published on Feb. 11, 2016, further in view of Taylor et al. (US 9,697,316 B1) published on Jul. 4, 2017.

Claim 19, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 14. 
Hunt further teaches: and the instructions, when executed by the at least one server, cause the system to use the attribution model, at the plurality of nodes, to identify the subsets of touchpoint data corresponding to the user-specified dimension to send to the aggregator by: using the attribution model, at the first subset of nodes, to identify a first subsets of touchpoint data corresponding to the user-specified dimension (par.0158, retrieving data in response to a query from the appropriate database. Par.0493, reading data from the partitioned database by the assigned slave node).
 and using the attribution model, at the second subset of nodes, to identify a second subsets of touchpoint data corresponding to the user-specified dimension (par.0158, retrieving data in response to a query from the appropriate database. Par.0493, reading data from the partitioned database by the assigned slave node).
The combination of Hunt, Shah, Sotomayor and Chater does not explicitly teach: first intermediate aggregator corresponding to a first subset of nodes; and a second intermediate aggregator corresponding to a second subset of nodes.
On the other hand, Taylor teaches: first intermediate aggregator corresponding to a first subset of nodes; and a second intermediate aggregator corresponding to a second subset of nodes (Fig. 1 “180” and col 3 lines 64-67 trough col 4 lines 1-5, plurality of aggregators that aggregates performance data received from performance monitor).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data aggregators of Taylor to the data analysis of Hunt to produce an expected result of using multiple intermediate aggregators to aggregate data from different nodes. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently collect data from plurality of sources.

Claim 20, the combination of Hunt, Shah, Gruenhagen and Chater teaches the system of claim 19.  Taylor further teaches: further comprising instructions that, when executed by the at least one server, cause the system to: aggregate, using the first intermediate aggregator, data from the first subsets of touchpoint data corresponding to the user-specified dimension to generate a first set of aggregated touchpoint data (Fig. 1 “180” and col 3 lines 64-67 trough col 4 lines 1-5, plurality of aggregators that aggregates performance data received from performance monitor).
and aggregate, using the second intermediate aggregator, data from the second subsets of touchpoint data corresponding to the user-specified dimension to generate a second set of aggregated (Fig. 1 “180” and col 3 lines 64-67 trough col 4 lines 1-5, plurality of aggregators that aggregates performance data received from performance monitor).
wherein the instructions, when executed by the at least server, cause the system to combine, at the aggregator, the subsets of touchpoint data corresponding to the user-specified dimension from the plurality of nodes by combining the first set of aggregated touchpoint data and the second set of aggregated touchpoint data (Fig. 1 “180” and col 4 lines 35-40, col 6 lines 3-20, aggregator 190 aggregates the data from the aggregators 180).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156